Citation Nr: 1145260	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  03-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability, to include degenerative disc disease, prior to February 13, 2008, and to a rating in excess of 20 percent for the disability beginning May 1, 2008.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.

6.  Entitlement to an initial, compensable evaluation for residuals of a gunshot wound of the left fifth finger, prior to March 25, 2010.

7.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound of the left fifth finger, from March 25, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to February 1987 and from February 1988 to November 2001.  He served in the Southwest Asia theatre of operations during the Persian Gulf War and was awarded the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the pendency of this appeal, the Reno, Nevada, RO assumed the role as the agency of original jurisdiction.

The Veteran presented testimony before the undersigned Veterans Law Judge in a hearing in Las Vegas, Nevada in March 2004.  A transcript of that hearing is of record. 

In September 2004, the Board granted service connection for chronic fatigue, dismissed a claim for service connection for otitis externa, and remanded the remaining issues on appeal for further development.  In May 2009, the Board remanded the case to the Originating Agency for further development.  While the case was in Remand status the Originating Agency issued rating decisions that increased the evaluation for the right shoulder strain to 10 percent, effective from December 1, 2001, increased the evaluation for left shoulder impingement, status post surgical repair to 10 percent, effective from December 1, 2001, assigned a temporary total evaluation for lumbar spine disability, to include degenerative disc disease effective February 13, 2008, through April 2008, based on surgical or other treatment necessitating convalescence, and increased the evaluation of residuals of a gunshot wound of the left fifth finger to 10 percent, effective March 25, 2010.  The case has now been returned to the Board for further appellate action. 

The issues of entitlement to service connection for a left elbow disability and entitlement to a higher initial evaluation for low back disability are addressed in the REMAND that follows the ORDER section of this Decision.


FINDINGS OF FACT

1.  A left hand disability is not etiologically related to active service.

2.  In September 2010, November 2010, and January 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted written statements indicating his desire to withdraw the issues of entitlement to an initial rating in excess of 10 percent for a right shoulder disability and to an initial rating in excess of 10 percent for a left shoulder disability.

3.  The Veteran is right-hand dominant.

4.  Prior to March 25, 2010, the Veteran's residuals of gunshot wound of left fifth finger were manifested by full range of motion of the left fifth finger, with occasional pain, without neurologic or mechanical deficit.

5.  Prior to March 25, 2010, scarring from the gunshot wound of the left fifth finger was manifested by one small, stable, non-tender and non-painful scar, which caused no limitation of motion or function of the left hand.

6.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw from his appeal the issue of entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left fifth finger, from March 25, 2010.


CONCLUSIONS OF LAW

1.  Left hand disability was not incurred in or aggravated by active service.            38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.            § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

4.  The criteria for an initial, compensable rating for residuals of a gunshot wound of the left fifth finger are not met, prior to March 25, 2010.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5227, § 4.124a, Diagnostic Code 8716 (2010).  

5.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left fifth finger, from March 25, 2010, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulation and their application to the facts and evidence. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects the Originating Agency provided the Veteran with all required notice by letters mailed in September 2004 and June 2009.  Although these letters were not sent until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Originating Agency readjudicated the Veteran's claims in July 2010 and March 2011.  There is no indication in the record or reason to believe that the ultimate decision of the Originating Agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim.).

The record also reflects that the Veteran's service treatment records (STRs), VA medical records, and private treatment records have been obtained.  In addition, efforts have been made to locate additional STRs.  Although these efforts were unsuccessful, it is clear that further efforts to obtain such records would be futile.  The Veteran was provided with notice in accordance with 38 C.F.R. § 3.159(e), and a memorandum of formal finding of unavailability was associated with the claims files.  The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran appropriate VA examinations.  The Veteran was afforded a VA examination in March 2010.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant personally notified the Board by letters dated in September 2010, November 2010, and January 2011, that he wanted to withdraw his appeal regarding the issues of entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability and to an initial evaluation in excess of 10 percent for a left shoulder disability.  The appellant also personally notified the Board by letter dated in March 2011 that he wanted to withdraw his appeal regarding the issue of entitlement to a rating in excess of 10 percent for residuals of a gunshot wound of the left fifth finger, from March 25, 2010.  Hence, there remains no allegation of error of fact or law for appellate consideration and the Board accordingly does not have jurisdiction to review the appeal with respect to those issues. 

General Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.    38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

Service Connection for Left Hand Disability

STRs show the Veteran sustained a through-and-through gunshot wound of the left little finger during a training accident in January 1993.  The entrance wound was at the ulnar dorsal aspect vicinity of the proximal interphalangeal (PIP) joint.  The exit wound was at the volar aspect of the PIP joint.  Treatment consisted primarily of multiple irrigations and a splint.  One week later, the wounds were described as clear and healing well.  The Veteran returned to duty soon afterward.

Post-service records reflect that on a September 2001 VA examination, the Veteran reported full range of motion since his injury, but aching occurred in cold weather.  On physical examination, the left fifth finger had a slight deformity along the lateral border of the mid phalangeal bone.  He had full range of motion of all joints of the digit.  His right third proximal interphalangeal joint had full range of motion as well.  There was no evidence of deformity, synovitis, or tenderness.  DeLuca testing revealed no additional restrictions or pain.  X-rays of the hand revealed normal mineralization without erosions or soft tissue swelling.  Joint spaces were maintained.  There were no fractures or subluxations.  Impression was normal hands.

The Veteran was afforded a VA examination in March 2005, which disclosed that the Veteran had normal grip strength, as well as normal sensation in the entire left hand and all five digits.  The Veteran easily made a tight fist with the left hand.  The Veteran was diagnosed with left little finger status post well-healed gunshot wound of the PIP joint without neurologic or mechanical defect.  No other left hand disability was noted.  The examiner found that the Veteran's complaints regarding his left hand were more likely than not secondary to his military service injuries.

On a December 2005 VA examination, the Veteran had no complaints regarding his left hand.  He stated that he had full pain free motion of all five fingers of the left hand.  He reported normal sensation in all five digits, as well as normal grip strength.  The Veteran was able to make a tight fist of the left hand without pain.  On physical examination, the Veteran had full, normal pain-free range of motion of all five digits of the left hand, bringing the tips of the finger to the distal palmar crease, and the tips of the thumbs and bases of the little finger in normal fashion.  The Veteran had normal sensation in all five digits.  There was no tenderness about the left little finger or the remainder of the hand.  Grip strength in the left hand was 40, 42, and 40 without pain.  There was no wasting of the left forearm or upper extremity with the left and right upper extremities each measuring 12 inches in girth at the mid-biceps and forearm at 11 inches in girth, the widest diameter bilaterally.  The Veteran was diagnosed with left little finger, status post-gunshot wound at the level of the PIP joint without neurologic or mechanical defect.  No other left hand disability was noted.

On a March 2010 VA examination, the Veteran stated that he had no problems with his left hand other than with his left, fifth finger.  On physical examination of the left hand, the Veteran had full strength in the superficial and deep finger flexors.  Hand examination did not show any gap with opposition of any of the fingers to the proximal palmar crease.  There was no gap with opposition of the thumb to any of the fingers.  There were no pain with any active or passive range of motion in the hands, and no swelling of instability or nodules.  There was no focal tenderness with gentle palpation of the hand.

X-rays revealed no fracture, dislocation, or bone destruction.  There was lucency with a sclerotic margin in the proximal lunate which likely represented a degenerative geode.  Mild degenerative changes about the distal scaphoid bone were noted as well.  There was a mild degenerative change of the first metacarpophalangeal joint noted.  Joint space narrowing of the PIP joint of the fifth digit and hypertrophic changes at the base of the middle phalanx of the fifth digit were noted.

The Veteran was diagnosed with left fifth finger osteoarthritis following a gunshot wound with residual scar and intermittent pain but otherwise normal exam.  The left hand examination and history were found to be otherwise normal.  An X-ray study revealed degenerative changes in the wrist and base of the thumb, but the examiner noted that these were not related to the Veteran's injury in service.  The examiner noted that it was at least as likely as not that the left hand/fifth finger was related to service.

On review of the evidence above, the Board finds that the Veteran does not currently have a left hand disability (other than his already service-connected left finger disability) that is related to service.  At the September 2001 VA examination, X-rays of the left hand were normal.  At the March 2010 VA examination, X-rays only revealed disabilities at the base of the thumb and at the wrist.  While the Board notes that the examiner in March 2005 found that it was more likely than not that his left hand "complaints" were related to his in-service injuries, the Veteran was not diagnosed with any disability of the left hand, other than his already service-connected left fifth finger disability.  While the March 2010 examiner opined that the Veteran's left hand/fifth finger was related to service, he was clearly referring to the Veteran's fifth finger of the left hand, as he noted elsewhere in the examination that the Veteran's left hand examination and history were normal, except for findings unrelated to the Veteran's in-service injury.  As the Veteran has not been diagnosed with a left hand disability as related to his in-service injury, the evidence preponderates against the claim.

In sum, the Board has found the Veteran does not have a current left hand disability, other than the already service-connected disability, that is etiologically related to service.  While the Veteran complains of some pain in the left hand associated with his in-service injury, he has not been diagnosed with a disability relating to that injury.  See generally Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, his complaints of pain in his left hand have been considered in the evaluation of the gunshot wound of the left fifth finger.  Accordingly, the criteria for service connection are not met and the claim must be denied.  Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Gunshot Wound of the Left Fifth Finger

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability except as discussed below.

The Veteran's left fifth finger disability is rated under the criteria of Diagnostic Codes 5227 (ankylosis of the ring or little finger) and 8716 (neuralgia of the ulnar nerve).  The rating criteria distinguish between the dominant (major) and non-dominant (minor) extremities.  In this case, the Veteran is shown to be right-handed, so the criteria for the non-dominant extremity apply.

Under the rating criteria for Diagnostic Code 5227, a noncompensable rating is assigned for unfavorable or favorable ankylosis of the ring or little finger.  A note associated with this Diagnostic Code also states that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand is appropriate.  Under the rating criteria for Diagnostic Code 8716, mild, incomplete paralysis of the ulnar nerve is assigned a 10 percent rating.  Moderate, incomplete paralysis of the ulnar nerve is assigned a 20 percent rating, and severe, incomplete paralysis of the ulnar nerve is assigned a 30 percent rating.  Complete paralysis of the ulnar nerve is assigned a 50 percent rating.

STRs show the Veteran sustained a through-and-through gunshot wound of the left little finger during a training accident in January 1993.  The entrance wound was at the ulnar dorsal aspect vicinity of the PIP joint.  The exit wound was at the volar aspect of the PIP joint.  Treatment consisted primarily of multiple irrigations and a splint.  One week later, the wounds were described clear and healing well, and the Veteran returned to duty soon afterward.

Post-service treatment records reflect that on a September 2001 VA examination, the Veteran reported full range of motion since his injury, but aching occurred in cold weather.  On physical examination, the left fifth finger had a slight deformity along the lateral border of the mid phalangeal bone.  He had full range of motion of all joints of the digit.  His right third proximal interphalangeal joint had full range of motion as well.  There was no evidence of deformity, synovitis, or tenderness.  DeLuca testing revealed no additional restrictions or pain.

The Veteran was afforded a VA examination in March 2005, where he described episodes of pain of a severe nature when pressure was applied to the PIP joints or exposure to cold weather.  The pain, when present, lasted no longer than a day and was often momentary and improved when the pressure was removed.  The Veteran presently noted some limited motion of the PIP joint of the left little finger.  He had normal grip strength, as well as normal sensation in the entire left hand and all five digits.  The Veteran easily made a tight fist with the left hand.  The Veteran reported some swelling and limited motion of the PIP joint of the left middle finger.  On physical examination, the Veteran had some minimal swelling about the PIP joint of the left middle finger.  The left little finger flexed from zero to 90 degrees at the PIP joint.  The metacarpal phalangeal and distal interphalangeal joints of the left little finger flexed from zero to 90 degrees without pain.  Repetitive flexion and extension did not affect the range of motion.  The flexor and extensor tendons were intact as to the sensation to the point of discrimination.  DeLuca findings revealed no additional functional impairments.  The Veteran was diagnosed with left little finger status post well-healed gunshot wound of the PIP joint without neurologic or mechanical defect.

On a December 2005 VA examination, the Veteran had no complaints regarding his left hand and little finger.  He stated that he had full pain free motion of all five fingers of the left hand including the left little finger.  He reported normal sensation in all five digits, as well as normal grip strength.  The Veteran was able to make a tight fist of the left hand without pain.  On physical examination, the left little finger had full and normal, pain-free range of motion with the PIP joint flexing from zero to 90 degrees without pain, as did the metacarpophalangeal joint.  The Veteran had full, normal pain-free range of motion of all five digits of the left hand, bringing the tips of the finger to the distal palmar crease, and the tip of the thumb and base of the little finger in normal fashion.  The Veteran had normal sensation in all five digits.  There was no tenderness about the left little finger or the remainder of the hand.  Grip strength in the left hand was 40, 42, and 40 without pain.  There was no wasting of the left forearm or upper extremity with the left and right upper extremities each measuring 12 inches in girth at the mid-biceps and forearm at 11 inches in girth, the widest diameter bilaterally.  DeLuca findings revealed no additional functional impairments.  The Veteran was diagnosed with left little finger, status post-gunshot wound at the level of the PIP joint without neurologic or mechanical defect.

On review of the evidence above, the Board finds that the Veteran is not entitled to an initial, compensable rating for his left fifth finger disability, prior to March 25, 2010.  The medical evidence reflects full range of motion of all five fingers, even after repetitive motion testing.  The Veteran also had normal grip strength and normal testing of the left hand.  Further, the Veteran's neurologic testing was consistently normal.  As such, an initial, compensable rating is not warranted on the basis of limitation of motion of the left, fifth finger.  A compensable rating also is not warranted on the basis of moderate, incomplete paralysis of the ulnar nerve.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, the Veteran's left fifth finger does not affect movement in his other fingers of his left hand, or interfere with overall function of his left hand.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any factors that warrant evaluation under any other provisions of VA's rating schedule.  The Board notes that the Veteran did not sustain any muscle injury with his gunshot wound.  As such, the criteria of 38 C.F.R. § 4.73, Diagnostic Codes 5307 (injuries to Muscle Group VII) and 5308 (injuries to Muscle Group VIII) do not apply.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  The record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluations.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Evaluation of Scars Residual to Gunshot Wound

Scars are rated under the criteria of 38 C.F.R. § 4.118 (schedule of ratings - skin). The rating criteria were revised effective August 30, 2008.  In accordance with VAOPGCPREC 7-2003, cited above, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.  The Board further notes that changes which came into effect on October 23, 2008, are not applicable to this claim because those changes are only applicable to claims that were filed on or after that date and in cases in which a claimant specifically requests that his or claim be considered under the revised criteria. 

Under the rating criteria for 38 C.F.R. § 4.118 in effect prior to August 30, 2002, the following diagnostic codes were applicable to scars: Diagnostic Codes 7803, 7804 and 7805.  A change to 38 C.F.R. § 4.118 came into effect on August 30, 2002, that added Diagnostic Codes 7801 and 7802 but eliminated Diagnostic Code 7803.

The criteria of Diagnostic Code 7801, as in effect from August 30, 2002, are as follows.  Scars, other than of the head, face or neck, that are deep or that cause limited motion are assigned a 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm) or a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm).  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage. 

The criteria of Diagnostic Code 7802, as in effect from August 30, 2002 are as follows.  Scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck are assigned a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 

The rating criteria of Diagnostic Code 7803, as in effect prior to August 30, 2002, assigned a 10 percent rating for superficial scars, poorly nourished, with repeated ulceration. 

The criteria of Diagnostic Code 7804 in effect prior to October 23, 2008, assigned a 10 percent rating for superficial scars, tender and painful on objective demonstration.  A note following this diagnostic code states the 10 percent rating would be assigned when the requirements were met, even though the location may be on the tip of the finger or toe and the rating may exceed the amputation value for limited motion. 

The rating criteria of Diagnostic Code 7805, as in effect prior to October 23, 2008, state other scars are to be rated based on limitation of function of the part affected. 

Post-service evidence includes a VA examination report in March 2005 showing a one-half inch scar over the volar aspect of the mid-phalanx, well-healed and nontender. 

During a VA examination in December 2005, the examiner noted the presence of an ancient well-healed puncture wound over the lateral aspect of the left little finger at the level of the PIP joint of the little finger. 

After a review of the evidence, the Board finds that the scar is nontender, stable, and totals less than six square inches.  The scar does not cause any impairment of motion or function of the hand.  Accordingly, the scar is not compensable under any of the relevant rating criteria. 

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in the lay evidence of record shows the Veteran's scars are painful or otherwise compensable under the applicable rating criteria, nor does the Veteran argue as such.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  The record reflects that the scars are not productive of any symptoms or functional impairment.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this claim for extra-schedular consideration is not in order.


ORDER

Service connection for a left hand disability is denied.

The appeal for an initial evaluation in excess of 10 percent for a right shoulder disability is dismissed.

The appeal for an initial evaluation in excess of 10 percent for a left shoulder disability is dismissed.

An initial, compensable evaluation for residuals of a gunshot wound of the left fifth finger, prior to March 25, 2010, is denied.

The appeal for a rating in excess of 10 percent for residuals of a gunshot wound of the left fifth finger, from March 25, 2010, is dismissed.


REMAND

In response to the Board's remand in May 2009, the Veteran was afforded a VA examination in March 2010 in which the examiner concluded that it was less likely than not that the Veteran's left elbow disability was related to active service.  The examiner stated as rationale that there was lack of documentation of a left elbow problem in service, despite the Veteran's statements that he had suffered pain in his left elbow throughout service.  Therefore, the Board finds that the examiner's opinion as to the left elbow disability is inadequate in that he failed to consider the Veteran's own statements of his in-service symptomatology.

The Veteran has contended that he had left elbow pain in service, and a layperson is considered competent to report observable symptomatology.  In addition, the Board finds the Veteran to be credible.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his left elbow disability, with an opportunity for the examiner to consider the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Regarding the Veteran's claim of entitlement to a rating in excess of 20 percent for a lumbar spine disability, to include degenerative disc disease, since May 1, 2008, in statements dated in November 2010 and January 2011, the Veteran stated that he was satisfied with his 20 percent rating for his lumbar spine disability.  However, in a March 2011 statement, the Veteran noted that he recently experienced a "massive lower back spasm" and requested that VA reconsider his rating as his disability worsened.  In light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

The Veteran also included private records without a waiver relating to this claim.  Under these circumstances, a remand of the matter on appeal to the Originating Agency for consideration of this evidence, in the first instance, is necessary.  See 38 C.F.R. § 20.1304.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a lumbar spine disability and for a left elbow disability that have not yet been associated with the claims file.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the left elbow disorder.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folders, the examiner should clearly identify all current disability/ies affecting the left elbow.  Then, with respect to each such diagnosed disability, the physician should offer an opinion as to whether there is a 50 percent or better probability that the disability had its onset in service or is otherwise related to in-service left elbow pain as described by the Veteran.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. 

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected lumbar spine disability, to include any associated neurological impairment.  The claims folders should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examination report or reports provide all information required for rating purposes.

4.  If the Veteran fails to report for the examination, documentation showing that he was properly notified of the examination should be associated with the claims folders. 

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


